DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3 – 10, filed 04 May 2021, have been considered but are not persuasive.  
Applicant argues Gulaka et al. (US 2015/0199121) or Kaditz et al. (US 2017/0285122) does not disclose wherein the processing circuitry is configured to display an intersection region in which the region to which the translucent processing is to be performed and the region to which the RF pulse is to be applied intersect (pages 5 and 6).  The applicant’s original specification discloses the translucent process where two images at the region of interest have different transparencies (page 20, last paragraph).  Gulaka discloses a specified region of interest where a predetermined filter and menu options can be performed upon (paragraph 351).  Kaditz discloses a slider 1014 that allow the user to modify or update the ratio of T1 and T2 to display a revised relaxation-time-weighted MR image 1016 to generate and/or present dynamically adjustable T1 and T2-weighted images (paragraphs 225, 226).  If applicant feels that translucent is full transparency of one of the image, then Gulaka along teaches that (Figure 9A, 9B).  However, the combination of Gulaka and Kaditz teachings would allow two different weighted images (translucent processing), as taught by Kaditz, can be applied at the specified region (intersecting region), as taught by Gulaka, wherein the specified region also contains RF pulse data, as taught by Gulaka (paragraph 330, 331, 276).  Thus the obvious combination of Gulaka’s and Kaditz’s teachings reads on the above mentioned limitation.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 – 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulaka et al. (US 2015/0199121) in view of Kaditz et al. (US 2017/0285122).  
Regarding independent claim 1, Gulaka teaches a magnetic resonance imaging apparatus that executes a first imaging prior to a second imaging (Figure 1), comprising: 

processing circuitry (Figure 1: System Control Unit 50, Operating unit 60) configured: 
to receive, on a first image obtained from the first imaging (paragraph 306: display unit 620 displays a screen 800 including a first image 810 through a display panel included in the display unit 620; paragraph 327 and Figure 8A, 8B: the first image can be an MRI image or CT image), a setting of a region in the second imaging in which an RF(Radio Frequency) pulse is to be applied to a subject (paragraph 330: when the first region 820 is selected, the medical image providing apparatus 600 automatically outputs the first list 910 including at least one protocol; paragraph 331: the first list 910 includes at least one protocol applied while scanning an object, wherein the at least one protocol is used to obtain images of the same body region having different characteristics, such as at least one of MRI protocols and CT protocols; paragraph 276: an MRI protocol is a protocol related to a pulse sequence of an MR signal); 
generate a three-dimensional image based on the first image (paragraph 146: MRI system may acquire two-dimensional images or three-dimensional volume images; paragraph 186: a tomography system, such as a CT system, is capable of providing a cross-sectional image of an object); 
determine, based on an imaging purpose of the second imaging, a region to which translucent processing in the three-dimensional image is to be performed (Figures 9A, 9B: Region 820 shows a different protocol in the selected region of interest of the first image 810).  
Gulaka does not expressly disclose display the translucent region, making the region translucent in the three-dimensional image, however Gulaka does disclose a 1 and T2 to display a revised relaxation-time-weighted MR image 1016 to generate and/or present dynamically adjustable T1 and T2-weighted images (paragraphs 225, 226).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Gulaka's system to allow multiple images to be weighted for blending using a slider that adjust the weighted ratio between two images at a specified region.  One would be motivated to do so because this would help better analyze multiple protocols at the same time to help determine correlation and diagnosis.  
The combination of Gulaka’s and Kaditz’s systems teaches wherein the processing circuitry is configured to display an intersection region in which the region to which the translucent processing is to be performed and the region to which the RF pulse is to be applied intersect (Kaditz, paragraphs 225, 226: a slider 1014 that allow the user to modify or update the ratio of T1 and T2 to display a revised relaxation-time-weighted MR image 1016 to generate and/or present dynamically adjustable T1 and T2-weighted images; Gulaka, paragraph 351: a manipulation menu item for manipulating a first region 820 of the first image 810, such as using menu option for filtering an image of the first region 820 by using a predetermined filter, a menu option for adjusting a window level of the image of the first region 820, and a menu option for adjusting a contrast of the image of the first region 820).



Regarding dependent claim 4, Gulaka teaches wherein the imaging purpose is information of a body part to be imaged in the second imaging (paragraph 317: brain blood vessel or certain brain region).

Regarding dependent claim 5, Gulaka teaches wherein the imaging purpose is information of an anatomical body part that is an imaging target in the second imaging (paragraph 317: brain blood vessel or certain brain region).

Regarding dependent claim 6, Gulaka teaches wherein the RF pulse is a saturation pulse suppressing MR(Magnetic resonance) signals generated from a specific tissue (paragraph 276: an MRI protocol is a protocol related to a pulse sequence of an MR signal; paragraph 316: the diagnosis target region is an object for diagnosing a disease of a patient, for example, a body organ, a body tissue, or a certain region of a body).

Regarding dependent claim 7, Gulaka teaches memory that stores information indicating correspondence between the imaging purpose and the region, wherein the processing circuitry reads, from the memory, the region that is chosen according to the imaging purpose in the second imaging (paragraphs 324 - 326: the memory 640 stores at least one piece of image data obtained by applying at least one protocol and a predetermined protocol is selected form the first list, the control unit 610 reads predetermined image data corresponding to the predetermined protocol 

Regarding dependent claim 8, Gulaka teaches wherein the first image is a plurality of two-dimensional images each of which is obtained along a plurality of axes and the processing circuitry receives, in the plurality of two-dimensional image, the setting of the region in which the RF pulse is to be applied (paragraph 151: the gradient coil 24 includes X,Y, and Z coils for generating gradient magnetic fields in X-, Y-, and Z-axis directions crossing each other at right angles; paragraph 331: the first list 910 includes at least one protocol applied while scanning an object, wherein the at least one protocol is used to obtain images of the same body region having different characteristics, such as at least one of MRI protocols and CT protocols).

Regarding dependent claim 9, Gulaka teaches wherein the first image is volume data and the processing circuitry receives, in the volume data, the setting of the region in which the RF pulse is to be applied (paragraph 146: MRI systems may acquire two-dimensional images or three-dimensional volume images; paragraph 331: the first list 910 includes at least one protocol applied while scanning an object, wherein the at least one protocol is used to obtain images of the same body region having different characteristics, such as at least one of MRI protocols and CT protocols).

Regarding claim 10, claim 10 is similar in scope as to claim 1, thus the rejection for claim 1 hereinabove is applicable to claim 10.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078.  The examiner can normally be reached on 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612